[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff has moved to strike the first and second special defenses and counterclaim of the defendant. The court CT Page 16074 (Radcliffe, J.) denied the motion. Thereafter, the plaintiff filed a motion for summary judgment on the defendant's first and second defenses and counterclaim.
"New pleadings intended to raise again a question of law which has been already-presented on the record and determined adversely to the pleader are not to be favored. . . . Where a matter has previously been ruled upon interlocutorily, the court in a subsequent proceeding in the case may treat that decision as the law of the case, if it is of the opinion that the issue was correctly decided, in the absence of some new or overriding circumstance." (Internal quotation marks omitted.) Breen v.Phelps, 186 Conn. 86, 99 (1982). This court is of the opinion that the plaintiffs motion to strike was correctly decided and therefore denies the motion for summary judgment.
Moraghan, J.